Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim  13 objected to because of the following informalities:  
Regarding claim 13, the claimed “connection rod” is unclear, as it is not clear if this is the same connection rod as in claim 1, or if this is another different connection rod.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three mutually meshed gears of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding the training unit and measuring unit connected with a connection rod it is not disclosed how the training unit is intended to work with the measuring unit to provide dance training since all that is disclosed is a training device that appears to be for somersault training and a measuring unit that appears to be for measuring scoliosis but does not explain how the training unit and measuring unit are used together for dance training or how the measuring unit is being used to measure a user.
Regarding the Wands factors concerning whether the subject matter was enabled, it is noted (a) the breadth of the claims simply state a training unit structure and a measuring unit structure but goes no further (b) the level of one of ordinary skill would not be sure how to make and use the training unit and measuring unit together since it is not in the disclosure, (c) the disclosure of a working example is absent since all that is stated is a training unit used for somersault training and a measuring unit for measuring scoliosis and since there are a multitude of ways to train an user and measure a user for dance training, it would not be possible to extrapolate how the training unit and measuring unit work together to provide a dance training unit is done in the instant invention and lastly (d) the quantity of experimentation would be undue since the disclosure only provides guidance on a very broad description of a training unit and measuring unit and one of ordinary skill in the art would not be sure how the measuring unit and training unit is intended to function, both independently and together to provide dance training and would have to experiment with various structures and methods.
Therefore, since the claimed limitations do not meet the factors set forth in In Re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the claim is not enabled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations of having the training device and measuring device seem unrelated to one another and perform entirely different functions without relating to one another. While there is a connection rod between the two, this connection rod does not appear to have any other function other than to physically connect with one another and therefore the claim is not well defined as to what the inventive device actually is, as again, as stated above, the training device structurally appears to be directed towards the purposes of somersault training, while the measuring device structurally appears to be directed towards a scoliosis measuring unit and therefore, are two entirely independent inventions which do not appear to relate to one another. 
Further regarding the measuring unit, it is structurally unclear what the device is, as the self balancing wheels and limitation noting “the second support frame and third support frame are vertically disposed relative to the ground” and from the instant figures, appear the measuring unit sits on the ground surface, as it is connected to the training device which sits on the ground surface. However, as seen by Par. 32 of the instant specification, Par. 43 appears to be describing that the second and third support frame are in contact with a user’s body using the wheel assemblies, but if this is the case, it is unclear how this would be structurally connected to the training unit, which is placed upon the ground. This also creates further confusion as the specification appears to use the measuring device on the body, but the claims appear to use the device on the ground, and therefore there appears to be inconsistency between the two. Therefore, it is unclear how this part of the invention relates to the training unit, and makes unclear what exactly the applicant regards as the invention in the instant case. 
Regarding claim 2, the limitation of “two ends provided with support mechanisms and rolling wheels, respectively, and the rolling wheels are respectively disposed in the support mechanism” is not structurally well defined. The claim appears to first claim the support mechanism and rolling wheel are two separate structures, one on each end, but then goes on to claim the rolling wheels are disposed in the support mechanism. Therefore, it is unclear what the structure of the ends is supposed to be and where the rolling wheels are supposed to be. 
Regarding claim 10, the limitation of “a sleeve plate” and “a liner plate” are not well defined, as it is unclear how the second and third frame support comprise the above noted “sleeve plate” and “liner plate” as it is not clear what these structures are. It appears from the drawings that the second and third support frame is telescopic and for examination purposes, the limitations of this claim will be treated as such, as it is not structurally clear what is defined by “a sleeve plate “ and “a liner plate” 
Regarding claims 11-12, these claims further include structure such as “a lateral sliding groove and later sliding gear” and “spring pins” respectively, which are structurally unclear, as these depend from claim 10. 
Regarding claims 2-16, these are dependent from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaner (U.S. 20120184412) in view of Arnold (U.S. 20070027009) in further view of Liu (CN 205672576) in further view of Sano (U.S. 8881417)
Regarding claim 1, Glaner discloses A dance training device, comprising: a training unit;
wherein: the training unit comprises a base (Fig 1, base 109), an elastic balancing plate (Par. 21, platform can be flexible spring like material), and a self-balancing airbag (Fig. 1, airbag 103) disposed between the elastic balancing plate and the base; 
one end of the base is connected to one end of the elastic balancing plate using a rotary joint (Par. 30, hinge 117); 
the base comprises an upper surface and a balancing trough (Par. 25, compressible element support 115 is balancing trough) disposed on the upper surface, and the self-balancing airbag is located in the balancing trough (Par. 25, balancing trough 115 supports airbag 103); 
However, Glaner does not disclose a measuring unit; and a connection rod; the training unit is connected to the measuring unit via the connection rod
Arnold discloses a connection rod (see annotated figure below); the training unit is connected to the measuring unit via the connection rod (training unit 23 connected to measuring unit 22)

    PNG
    media_image1.png
    340
    349
    media_image1.png
    Greyscale

However, Arnold does not disclose a measuring unit. 
Liu discloses the measuring unit comprises a first support frame (Fig. 1, first frame 12), a second support frame (Fig. 1, support frame 4), a third support frame (Fig. 1, support frame 4 on right side), self-balancing universal wheel assemblies (Fig. 1 wheels 6), and an angle measurement instrument; 
the second support frame and the third support frame are vertically disposed relative to the ground (Fig. 1, second and third support frames 4 vertically disposed relative to ground), and each comprises a first end and a second end; 
two ends of the first support frame are joined to the first ends of the second support frame and the third support frame (Fig. 1, two ends of top support frame connected to first ends of second and third support frame), respectively, and the self-balancing universal wheel assemblies are disposed on the second ends (Fig. 1, wheels 6 on second ends of second and third support frame) of the second support frame and the third support frame, respectively; 
and  16the first support frame, the second support frame, and the third support frame each are provided with a scale (PDF Translation Pg. 3, scales provided to make adjustment easier) , and the second support frame and the third support frame each comprise a top surface and a bubble level (PDF Translation Pg. 5, level disposed in middle of horizontal rod) disposed on the top surface.
However, Liu does not disclose the angle measurement instrument
the angle measurement instrument is rotatably disposed on the first support frame; 
Sano discloses the angle measurement instrument (Col. 4 Lns. 10-15, angle measuring device 2) and while Sano does not explicitly disclose the angle measurement instrument is rotatably disposed on the first support frame, this would be a matter of rearrangement of parts (MPEP 2144.04) as the rotation of the angle measurement instrument does not appear to provide any criticality and therefore would be a design choice by the user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the connection rod of Arnold to provide Glaner with the feature of being able to connect a training device to various other devices to improve training. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the measuring unit of Liu to provide Glaner with the feature of being able to provide further functionality to the device. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the angle measuring device of Sano to provide Glaner with the feature of being able to provide angle measurements as collected data to provide the user with further data. 
Regarding claim 4, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses two self-balancing airbags (Fig. 2, airbags 103) and four balancing troughs (Fig. 2, troughs 115, Par. 25) are employed; 
every two balancing troughs (Fig. 2, balancing troughs 115 side by side, Par. 25) are arranged side by side, and are adapted to accommodate one of the two self-balancing airbags (Fig. 1, airbags 103 in troughs 114)
Regarding claim 5, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses a placement plate (Par. 24, midframe 113); 
the placement plate is disposed at one side of the balancing trough and comprises an auxiliary groove and a fastener (Fig. 2, midframe 113 connects troughs 115, necessarily fastened together) adapted to fasten the balancing trough and the placement plate, and the self-balancing airbag is located in the balancing trough (Par. 25, compressible element support 115 supports compressible ball) and the auxiliary groove of the placement plate.
Regarding claim 6, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses the base is connected to the elastic balancing plate through a rotary mechanism (Par. 30, hinge 117) and while Glaner does not explicitly disclose the rotary mechanism comprises a rotating shaft and shaft seats; the rotating shaft runs through the one end of the elastic balancing 17plate; the shaft seats are fixed on the base, and two ends of the rotating shaft are supported by the shaft seats, it is noted these are known components of a hinge mechanism and Glaner discloses (Par. 30, hinge 117 can be constructed using suitable hardware intended for this purpose and may be of any configuration that performs the desired requirement of pivoting about an axis) and therefore would have been obvious to include a rotating shaft supported by shaft seats as claimed. 
Regarding claim 7, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Glaner discloses the elastic balancing plate comprises an outer surface and a recess formed on the outer surface; and a buffer cushion (Par. 22, shock absorbing layer 119) is disposed in the recess.
Regarding claim 8, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Glaner discloses the elastic balancing plate (Par. 21, platform can be flexible spring like material) and while Glaner does not explicitly disclose an arc-shape, one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Regarding claim 9, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Glaner does not disclose the second support frame and the third support frame are telescopic.
Liu discloses the second support frame and the third support frame are telescopic (PDF Pg. 3, telescopic rods)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the telescoping support of Liu to provide Glaner with the feature of being able to provide further functionality to the device. 
Regarding claim 10, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Glaner does not disclose the second support frame and the third support frame each comprise a sleeve plate and a liner plate
While Liu does not explicitly disclose the second support frame and the third support frame each comprise a sleeve plate and a liner plate; 
the second support frame and the third support frame are connected to the first support frame via sleeve plates; 
one end of the liner plate is inserted in the sleeve plate, and the other end of the liner plate is connected to one of the self-balancing universal wheel assemblies, as noted above in the 112, the claimed sleeve and liner plate structures are not well defined and for purposes of examination are interpreted as being telescoping structures and Liu discloses telescoping rods (PDF Pg. 3, telescopic rods) and therefore, reads on the claimed limitations as best understood. 
Regarding claim 14, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Glaner does not disclose the angle measurement instrument is an induction display connected to a microcomputer.
Sano discloses the angle measurement instrument is a display (Col. 4 Lns. 25-30, display 20) connected to a microcomputer (Col. 9 Lns. 5-15, PLU 95) and while does not explicitly state an induction display, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the display of Sano to provide Glaner with the feature of being able to display various data to the user. 
Regarding claim 16, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Glaner discloses a plurality of support pads is distributed on a bottom surface of the base (Fig. 3, pads 129)

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaner (U.S. 20120184412), Arnold (U.S. 20070027009), Liu (CN 205672576) and Sano (U.S. 8881417) in view of Wu (U.S. 5807288)
Regarding claim 2, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Glaner does not disclose a support roller which is adapted to roll on the elastic balancing plate; 
two ends of the support roller are provided with support mechanisms and rolling wheels, respectively, and the rolling wheels are respectively disposed in the support mechanisms; 
two sides of the elastic balancing plate are provided with sliding rails, and the rolling wheels are adapted to roll on the sliding rails.
Wu discloses a support roller (Col. 4 Lns. 35-40, rollers assembly 9) which is adapted to roll on the elastic balancing plate; 
two ends of the support roller are provided with support mechanisms (Col. 4 Lns. 35-37, sliding block 5) and rolling wheels (Fig. 4, rolling wheels 9), respectively, and the rolling wheels are respectively disposed in the support mechanisms (Fig. 4, rolling wheels 9 are disposed in block 5); 
two sides of the elastic balancing plate are provided with sliding rails (Fig. 2, sliding rails A), and the rolling wheels are adapted to roll on the sliding rails (Fig. 4, rolling wheels 9 adapted to roll on rails A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the roller of Wu to provide Glaner with the feature of providing further functionality to the training device depending on the user’s preference for use of the training device. 
Regarding claim 3, Glaner discloses the claimed invention substantially as claimed, as set forth above in claim 2.
However, Glaner does not disclose the rolling wheels employ three mutually meshed gears, and one of the three mutually meshed gears is provided with a control handwheel. 
Wu discloses the rolling wheels employ three mutually meshed gears (Col. 6 Lns. 20-25, worm gear motor 41), and one of the three mutually meshed gears is provided with a control handwheel (Col. 6 controller 121) and while Wu does not explicitly disclose three gears, this would be a matter of duplication of parts and The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the training device of Glaner with the controller of Wu to provide Glaner with the feature of providing a way to control the roller movement on the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711